Citation Nr: 1502416	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for ruptured right ear drum.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to December 1945.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.     

The Veteran presented testimony before the Board in September 2014; the transcript has been associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Hearing loss is due to the Veteran's period of active military service.

2.  Right ruptured ear drum is due the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2014).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for right ruptured ear drum have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for bilateral hearing loss and right ruptured ear drum, which represents a complete grant of the benefits sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

The Veteran is claiming entitlement to service connection for hearing loss and right ruptured ear drum.  Specifically, he contends the conditions first manifested during service.  With regard to the right ruptured ear drum, the Veteran further elaborated that he ruptured his right tympanic membrane after a blow to the head while boxing in the Navy.    

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claims shall be granted. 38 C.F.R. § 3.102. 

At the outset, the Board notes the RO denied the claim for right ruptured ear drum on the basis that the condition pre-existed his service; however, during the March 1945 enlistment examination the Veteran's ear drums were evaluated as normal.  The Veteran informed providers in November 1945 that he fell and hit his head, just behind his ear, on a rock when he was a child, but by his own admission he never sought treatment with a doctor and simply used home remedies made by his mother.  Although the Veteran may competently report a pre-service history of a hit to the head, his statements do not rise to the level of clear and unmistakable evidence of the preexistence of right ruptured ear drum, which was not noted at entry into active military service.

Because the enlistment examination is silent for any right ruptured ear drum and because there is no clear and unmistakable evidence that demonstrates that the disease existed prior to service, the presumption of soundness at entry attaches.  
This presumption is set forth at 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; and, by the Federal Circuit in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  These authorities state that that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  

A small right anterior perforation was diagnosed during service in November 1945 after complaints of right ear pain were reported.  The Veteran informed the August 2012 VA examiner that he suffered right tympanic membrane perforation after a blow to the head while boxing in the Navy.  Private treatment records dated in September 2012 continue to show a perforated right eardrum.  The private medical records offer a diagnosis of perforated right eardrum and will therefore suffice as evidence of a nexus between the current perforation and that shown during active service.   After considering all the evidence of record, including the Veteran's testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for right ruptured ear drum will therefore be granted.

With regard to the bilateral hearing loss claim, the Veteran's service treatment records show that in November 1945 after complaints of ear pain and finding of perforated right ear drum, the providers also noted a 9.68 percent decibel loss in each ear.   

Post-service, the Veteran has been diagnosed with bilateral hearing loss for VA compensation purposes.  The Veteran has also been diagnosed with tinnitus, for which service connection was awarded based on findings of acoustic trauma during service.  See November 2012 rating decision.

The August 2012 VA examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The Board is cognizant that the August 2013 VA examiner stated that hearing loss was not related to service; however, the rationale provided was inadequate.  Notably, the examiner pointed to the findings of right anterior perforation, which the medical evaluation board found existed prior to service and was not aggravated therein.  As delineated, above the Board has determined that the legal threshold for pre-existing right perforated ear drum has not been met.  Thus, the opinion is inadequate and does not sufficiently address the decibel hearing loss in service or the etiology of the current hearing loss.  

As noise exposure has already been conceded by VA when the award of service connection for tinnitus was made and service treatment records show decibel hearing loss in service after perforation of the ear drum and the Veteran has current bilateral hearing loss, the Board finds that the evidence is at least in equipoise in showing that the Veteran's hearing loss is related to events of his active service. 

The Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board). 

Resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is also warranted. 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for right ruptured ear drum is granted.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


